IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,700-01


                        EX PARTE TERRILL MIDDLETON, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. W10-72351-S(A) IN THE 282ND JUDICIAL DISTRICT COURT
                          FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated assault with a deadly weapon and sentenced to imprisonment for ten years.

        The Applicant alleges, among other things, that his plea was involuntary and that he received

ineffective assistance of trial and appellate counsel in this case. The State responds to Applicant’s

allegations, in pertinent part:

                The State contends that trial and appellate counsel for Applicant
                provided representation that fell within the wide range of reasonable
                assistance [cite omitted]. The State, however, recognizes that this
               Court may desire additional evidence regarding trial and appellate
               counsel’s representation of Applicant. If so, the State requests that
               this Court gather evidence, as is customary, by way of affidavit from
               both counsel or hold an evidentiary hearing should the Court deem
               such to be necessary.

       On July 7, 2014, a timely order designating issues was signed by the trial court. The habeas

record was then properly forwarded to this Court pursuant to TEX . R. APP. P. 73.4 (b)(5), but without

the designated issues being resolved by the trial court.1 We remand this application to the 282nd

Judicial District Court of Dallas County to allow the trial judge to complete an evidentiary

investigation and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: March 04, 2015
Do not publish




       1
         Under TEX . R. APP . P. 73.5, a trial court may request an extension of time to resolve
designated issues by filing a motion before the expiration of 180 days from the date of the receipt
of the application by the State.